Citation Nr: 0610965	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  00-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for disability 
manifested by dizziness with loss of balance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from May 1973 to 
March 1975.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 RO rating 
decision that denied an increased rating for service-
connected right ear hearing loss, and also denied service 
connection for sinusitis, for dizziness with loss of balance, 
and for tinnitus.  The appellant filed a Notice of 
Disagreement (NOD) in regard to these issues in April 2000, 
and the RO issued Statements of the Case (SOCs) in May 2000 
and September 2000.  The appellant filed substantive appeals 
in May 2000 and October 2000.  

In the October 2000 VA Form 9, the appellant requested a 
Board hearing; however, in December 2000 she submitted 
correspondence withdrawing that request.  In September 2004,  
the Board denied an increased rating for hearing loss of the 
right ear, and recharacterized then reopened the claim for 
service connection for sinusitis, then remanded all the 
claims for service connection (on the merits) to the RO, via 
the Appeals Management Center, for further development.  
After accomplishing the requested action, the RO continued 
the denial of the claim, as reflected in the November 2005 
Supplemental SOC (SSOC), and returned the matter to the Board 
for further appellate consideration.

The RO granted service connection for tinnitus by a rating 
action in November 2005.  The appellant thereupon notified 
the RO in writing that she was satisfied with the resolution 
of that claim and no longer wished to pursue an appeal in 
regard to tinnitus.  The two issues remaining before the 
Board are accordingly as characterized on the title page. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Post-service, the record reflects intermittent 
assessments of sinusitis, to include as secondary to 
rhinitis; however, neither sinusitis nor rhinitis was shown 
in military service, and there is no medical evidence of 
nexus between either disability and the appellant's military 
service, to include an alleged, undocumented head injury 
therein.

3.  No dizziness or loss of balance problems were shown in or 
for many years post service, and, the persuasive evidence 
essentially establishes that the  appellant's dizziness and 
disequilibrium are  symptoms of Ménière's disease that is not 
shown to be medically related to the appellant's military 
service, to include an alleged, undocumented head injury 
therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  
 
2.  The criteria for service connection for disability 
manifested by dizziness with loss of balance are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

Through the SOCs of May 2000 and September 2000, and the 
SSOCs of September 2000, October 2003, May 2004, and November 
2005, the appellant and her representative were notified of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with this appeal, and the 
bases for the denial of the claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support her claims, and 
she has been afforded ample opportunity to submit such 
information and evidence.

The Board particularly notes that the matters on appeal were 
remanded for further development in September 2004, and that 
pursuant to the remand the Appeals Management Center (AMC) 
sent a VCAA notice letter to the appellant in October 2004 
that satisfied the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant, and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the AMC 
notified the appellant that VA is required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The AMC identified 
recently-acquired evidence that had been added to the record 
and asked the appellant to identify and provide the necessary 
releases for any medical providers from whom she wished VA to 
obtain evidence for consideration.  Also, the letter stated 
"if you have evidence in your possession, please submit the 
evidence to help substantiate your appeal."  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  This is logical, since the November 1999 rating 
decision on appeal was issued before enactment of the VCAA.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudications, in that his claims were fully developed and 
re-adjudicated after notice was provided.  In this regard, 
the Board points out that the post-remand AMC notice letter 
of October 2004 notified the appellant what was needed to 
substantiate the claim as well as the evidence that had been 
considered.  The appellant was afforded an opportunity to 
respond before the matters on appeal were  readjudicated in 
November 2005.  Neither in response to those letters nor at 
any other point during the pendency of this appeal has the 
appellant informed the RO of the existence of any evidence 
that needs to be obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim ( veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
However, as the Board's decision herein denies the 
appellant's claims for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim on 
appeal.  The RO has obtained the appellant's service medical 
records and treatment records from VA and from those private 
medical providers that the appellant identified as having 
relevant evidence.  The appellant has been afforded several 
VA medical examinations in conjunction with her claims for 
service connection, and in fact the case was remanded in 
September 2004 for yet another examination; the reports of 
those examinations are of record.  .  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on each claim on appeal.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

A.  Service connection for sinusitis

The appellant's service medical records reflect no 
complaints, findings, or diagnosis of any sinus problems.  
The reports of her enlistment examination (March 1973) and 
her separation  examination (January 1975) each include 
notations that the sinuses were "normal."  In her self-
reported Report of Medical History in January 1975, the 
appellant specifically denied any history of sinusitis, 
chronic or frequent colds, hay fever, asthma, or shortness of 
breath.

During a March 1985 VA examination, the appellant reported 
sinus problems since serving in Germany in 1974.  Examination 
of the nose, sinuses, mouth and throat was negative, and the 
examiner diagnosed "sinusitis not found."  

The report of a private MRI of the brain in August 1997 noted 
the presence of mild mucosal disease; the interpreter's 
impression was that the condition was consistent with mild 
chronic sinusitis.

On September 1999 VA examination, the appellant reported that 
her sinusitis began in service, but that she had only 
received one actual treatment for sinusitis (in 1997) that 
resolved with oral antibiotics.  Physical examination 
revealed  a deviated septum and boggy nasal sinuses, without 
congestion or discharge.  The examiner's impression was that 
the appellant currently had sinus problems, which appeared to 
be mild and easily treatable.   

Private treatment records by Dr. R.C.O. from July 2000 show 
complaint of chronic nasal drainage, which the appellant 
stated began during military service.  The physician's 
impression was mild allergy symptoms.

A computed tomography (CT) scan of the head, performed at 
Seacoast Medical Center in August 2002, revealed that the 
visualized sinuses were clear.

During a February 2005 VA examination, during which she 
reported a history of runny, stuffy nose since military 
service.  The examiner found the pharynx to be clear but 
found mild tenderness to percussion in the facial sinuses.  
The examiner's diagnosis was chronic allergic rhinitis, with 
recurrent secondary sinusitis.

On VA examination in August 2005, the appellant reported a 
history of sinusitis requiring antibiotics, most recently six 
to eight months previously.  However, examination revealed no 
evidence of current sinus disease.  The examiner stated that 
sinusitis was not present, and therefore could not be caused 
by or a result of military service.  The examiner opined  
that the appellant's reported symptoms were related to 
allergic rhinitis and not necessarily to sinus disease.  The 
examiner further opined that "mild maxillary sinus 
thickening" noted in a 1997 CT scan would not be a result of 
a blunt head injury and resulting hearing loss, and the 
appellant's sinus/allergy problems were therefore not related 
to a head injury.

A September 2005 treatment note reflects the appellant's 
report that she sustained a skull fracture in the military, 
and since that time has had chronic sinusitis and chronic 
sinus headaches.  However, on clinical examination her 
sinuses were within normal limits.

The above-referenced medical evidence clearly shows that the 
appellant has been competently diagnosed with recurrent 
sinusitis.   However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also that there is an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000).

In this case, the post-service record reflects diagnoses of 
sinusitis.  However, the competent medical evidence does not 
establish that the veteran currently has chronic sinusitis 
that is medically related to her active military service.  

As indicated above, some physicians who have assessed 
sinusitis have opined that the appellant's sinusitis is 
secondary to nonservice-connected rhinitis, rather than as 
due to any sinus disease; other physicians have not so 
qualified the condition.  In any event, there is no reference 
to any complaint, finding, or diagnosis of either sinusitis 
or rhinitis during her period of active service, or for many 
years thereafter.  In fact,  there is no medical 
documentation for sinusitis until 1997, twenty-three years 
after the appellant's discharge.  Since 1997, the appellant 
has been intermittently treated for sinus-related complaints, 
although she had no symptoms of a current sinus disorder 
during the most recent medical examinations in August and 
September 2005.  

To whatever extent that the appellant may suffer from 
intermittent, but recurrent, sinusitis, there is no medical 
opinion even suggesting a medical nexus between the 
appellant's disability and service, and neither the appellant 
nor her representative has identified or alluded to existence 
of any such opinion.  In fact, the only medical opinion on 
the question of medical nexus is not supportive of the claim.  
In August 2005, a VA examiner opined that sinusitis could be 
caused by or related to military service; that examiner's 
opinion clearly was based on the fact that the appellant did 
not, at the time of the examination, have any current 
sinusitis.
  
In addition to the medical evidence, the Board has considered 
the appellant's own assertions that her sinusitis is related 
to undocumented head trauma in service.  However, as a 
layperson without appropriate medical training and expertise, 
she is not competent to render a probative opinion on a 
medical matter-such as whether there is a medical 
relationship between the claimed disability and her military 
service.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  As such, her assertions in this regard 
have no probative value.    

Under these circumstances, the Board finds that the claim for 
service connection for sinusitis must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of any competent evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

B.  Service connection for disability manifested by dizziness 
and loss of balance

The appellant's service medical records reveal no identified 
problems with dizziness or disequilibrium in the report of 
her enlistment examination in March 1973.  In August 1974, 
she reported a two-day onset of dizziness and nausea; she was 
noted to be two months pregnant at the time.  The report of 
the appellant's separation examination in January 1975 
reflects no current problems of dizziness or disequilibrium, 
and in the  self-reported Report of Medical History prepared 
in January 1975, the appellant specifically denied any 
history of dizziness or fainting spells.  The service medical 
records also document no complaint or treatment pertaining to 
any blow to the head, as later alleged.

On VA examination in March 1985, the appellant  complained of 
drowsiness, headaches, and dizziness.  Neurological 
examination was negative except for hearing loss, and the 
examiner made no diagnosis or impression regarding the 
reported dizziness. 

The appellant received treatment at a VA audiology clinic in 
September 1994; at that time, she reported a feeling of being 
"off balance" and veering to one side while walking.  It 
does not appear that these reported symptoms resulted in a 
diagnosis.  

On VA  examination in September 1999, the appellant reported 
that, during her military training, she was knocked on the 
head, and that the injury was not treated at the time.  She 
reported dizziness since approximately 1984, as well as loss 
of balance and car sickness.  The examiner noted that the 
appellant's gait was normal, with no evidence of loss of 
balance.  The examiner's impression was status post blow to 
the head, questionably leading to a healed rupture of the 
right eardrum and profound right hearing loss possibly 
related to the blow.  The examiner further opined that the 
beginning of dizziness and loss of balance eleven years after 
the blow was conceivably related to the blow, or was 
conceivably a form of Ménière's disease. 

On VA examination for ear diseases in October 1999, the 
appellant reported vertigo and falling to the right side, 
worse at night and worse with closed eyes.  Physical 
examination revealed hearing loss and constant disturbance of 
balance.  The examiner's diagnosis was base-of-skull fracture 
with labyrinthine concussion and complete sensorineural 
hearing loss unilaterally.

Private treatment records by Dr. R.C.O. from July 2000 show 
complaint of dizziness and disequilibrium, especially at 
night.  The physician's impression was multifactorial 
disequilibrium and dizziness, possibly due in part to right-
sided labyrinthine dysfunction.

In August 2002, the  appellant reported for emergency 
treatment at Seacoast Medical Center, a private medical 
provider, with complaint of headache, vertigo, and weakness.  
A chest X-ray revealed no acute disease, and CT of the head 
showed no acute intracranial abnormality.  The discharge 
diagnosis was labyrinthitis.

During a February 2005 VA examination, the appellant reported 
a 15-year history of increasingly frequent episodes of 
dizziness and loss of balance, currently occurring 
approximately 20 times per month.  Romberg test was normal.  
The examiner's diagnosis was Ménière's disease, which he 
noted was a common condition of unknown etiology.  The 
examiner specifically stated that the underlying cause for 
Ménière's disease is not known, but the condition is not 
likely to be caused or aggravated by hearing loss, tinnitus, 
allergic reaction, sinusitis, or otitis media.

The appellant had a VA medical examination in August 2005, 
during which she reported dizziness and balance problems 
since receiving a blow to the head in service.  The examiner 
noted that dizziness had not been qualified on 
electromystagnogram (ENG), according to the file, that a 
neurological examination in 1992 was normal, that possible 
labyrinthine dysfunction had been noted in 1997, and that CT 
scan of the head in 1997 had not mentioned an old fracture.    

Considering the evidence of record, the Board finds that the 
record does not present a reasonable basis for finding that 
current disability manifested by dizziness and loss of 
balance is medically related to service.  

As indicated above, no loss of balance or dizziness was noted 
in the appellant's service medical records, and there is no 
documentation of any such problems until many years after the 
appellant's military service.  Further, there is no 
persuasive evidence of nexus between such problems diagnosed 
after service and the appellant's military service.  While, 
in September 1999, a VA examiner provided an assessment of 
status post blow (reported to have occurred in service), and 
opined that the beginning of dizziness and loss of balance 
eleven years after the blow was conceivably related to the 
blow, or was conceivably a form of Ménière's disease, any 
suggestion of a possible nexus between the alleged head 
injury in service and problems with dizziness and loss of 
balance of a blow to the head does not provide persuasive 
evidence in support of the claim.  Aside from the fact that 
this examiner's opinion is merely speculative as to the 
source of the veteran's current problems, the opinion clearly 
is based, in part, upon the appellant's own unsupported 
assertions of a blow to the head in service-a fact which, as 
indicated above, is simply unsubstantiated by the 
contemporaneous service records.  The Board notes that as a 
medical opinion can be no better than the facts alleged by a 
claimant,  , an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The Board also points out that the other competent medical 
opinions of record do not support a relationship between any 
current disability manifested dizziness and loss of balance 
and any incident of the appellant's military.  Of these, the 
Board finds probative the medical opinion of the February 
2005 examiner, who attributed the appellant's problems with 
dizziness and balance to diagnosed Ménière's disease.  That 
physician indicated that that it is impossible to determine 
the underlying cause for the disorder, so it cannot be shown 
that the disorder was caused by service. The physician 
further noted that there is no medical evidence of dizziness 
until 1985, ten years after the appellant's discharge, so the 
evidence does not show that the disorder was incurred in 
service (the appellant was treated on one occasion for 
complaint of nausea and dizziness, but there is no indication 
that this complaint was chronic during service).  As this  
medical opinion clearly was based upon examination of the 
appellant, as well as consideration of her documented medical 
history and assertions, and sound medical principles (as 
regards the medically accepted nature and etiology of 
Ménière's disease), the Board finds that this opinion 
constitutes persuasive evidence on both the question of the 
underlying disability to which the appellant's complaints of 
dizziness and loss of balance are attributable, and whether 
that disability is medically related  to service.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  The August 2005 VA 
examiner's comments-in which he noted the absence of any 
evidence of dizziness or any physical evidence of any head 
injury or skull fracture-appear to be consistent with the 
February 2005 examiner's conclusions. 

In addition to the medical evidence, the Board has carefully 
considered the appellant's assertions that her dizziness and 
loss of balance are consequent to a blow on the head during 
military service.  Specifically, the appellant asserts that, 
during survival training she received a blow to the head, 
that she awoke bleeding from the nose and ears, and that she 
was denied medical attention at the time.  While the 
appellant is certainly competent to report the occurrence of 
such an incident, the Board finds that, absent any 
contemporaneous evidence supporting the occurrence of such an 
injury, her assertions in this regard are not deemed 
credible.  In any event, as a layperson, she is competent to 
render a persuasive  opinion on such a  medical matter as the 
source her complaints of dizziness and loss of balance, to 
include whether such problems are in any way medically 
related to any incident of her military service.  See 
Bostain, 11 Vet. App. at 127 (1998); see also Routen, 10 Vet. 
App. at 186 (1997).  

Under these circumstances, the Board finds that the claim for 
service connection for disability manifested by dizziness and 
loss of balance must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56 (1990). 




ORDER

Service connection for sinusitis is denied.

Service connection for dizziness and loss of balance is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


